      Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 1 of 9 PageID #: 88



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

CHARLES WRIGHT

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:19-cv-00753

INTERNATIONAL ASSOCIATION OF SHEET
METAL, AIR, RAIL AND TRANSPORTATION
WORKERS LOCAL UNION NO. 33, et al.,

                             Defendants.



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is Defendants International Association of Sheet

Metal, Air, Rail and Transportation Workers Local Union No. 33 and West Virginia

Sheet Metal Worker’s Joint Apprenticeship Training Center’s Motion to Dismiss.

[ECF No. 8]. Plaintiff has not responded, and the deadline for responding has expired.

The motion is thus ripe for the court’s adjudication. For the reasons that follow, the

Motion is GRANTED without prejudice.

     I.      Background

          Plaintiff Charles Wright, an individual residing in Charleston, West Virginia,

brought the current action against Defendants International Association of Sheet

Metal, Air, Rail, and Transportation Workers Local Union No. 33 (“Defendant

Union”) and Defendant West Virginia Sheet Metal Worker’s Joint Apprenticeship

Training Center (“Defendant JATC”). Defendant Union, located in Cross Lanes, West
    Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 2 of 9 PageID #: 89



Virginia, operates Defendant JATC, a Training Program for apprentice sheet metal

workers which has its principal office in Parkersburg, West Virginia.

      According to the Complaint, Plaintiff, an African-American, became an

Apprentice with Defendants on or about April 2, 2012 and soon thereafter began his

apprentice training at Defendant JATC. The Complaint states that the

apprenticeship is five years and that advancement through the apprenticeship is

based on the number of work hours in a 12-month period—i.e. to advance in the

apprenticeship, an apprentice must accumulate “1600 credit work hours” within a 12-

month period. Each advancement in the apprenticeship results in a higher hourly

wage. Work hours are attained by the assignment of apprentices by Defendants to

jobs with employer members of the Contractors’ Association. Defendants respond to

requests for workers from the employer members of the Contractors’ Association.

      The Complaint alleges that over the course of his apprenticeship, Plaintiff was

treated less favorably than similarly situated White apprentices and employees in

work assignments and progression through the JATC apprenticeship program.

Plaintiff advanced more slowly than similarly situated White apprentices because he

was offered fewer jobs by Defendants and was not retained by employer members of

the Contractors’ Association as long or as often. Plaintiff alleges that his disparate

treatment was due to his race. Furthermore, the Complaint alleges that in June 2018,

a fellow African-American apprentice, Erik Roy, observed a noose hanging from a

doorknob in the facility of Defendant JATC. Plaintiff alleges the noose reflected

Defendants’ discriminatory animus and was meant to intimidate African-Americans.
                                       2
    Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 3 of 9 PageID #: 90



         According to the Complaint, on August 9, 2018, Plaintiff filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”)

at Charge Nos. 533-2018-02054 (Defendant Union) and 533-2018-02055 (Defendant

JATC) claiming he had been discriminated against because of his race by Defendants.

On July 24, 2019, the EEOC issued a Notices of Right to Sue to Plaintiff.

         On October 16, 2019, Plaintiff brought the current action against Defendants

alleging unlawful race discrimination in violation of Title VII (Count I), unlawful race

discrimination in violation of 42 U.S.C. § 1981 (Count II), and unlawful race

discrimination in violation of the West Virginia Human Rights Act (“WVHRA”), W.

Va. Code § 5-11-1 et seq. (Count III). Plaintiff uses federal question jurisdiction for

Counts I and II and supplemental jurisdiction for Count III.

         On February 21, 2020, Plaintiff’s counsel withdrew. [ECF No. 7]. On March 13,

2020, Defendants filed a Motion to Dismiss. [ECF No. 8]. On March 25, 2020, I

directed Plaintiff to obtain new counsel within thirty days. [ECF No. 11]. As of this

date, Plaintiff has not obtained new counsel. Defendants renewed their Motion to

Dismiss on May 4, 2020. [ECF No. 12]. Plaintiff did not respond.

   II.      Legal Standard

         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “When ruling on a motion to dismiss, courts must accept as true all of the

factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff.” Farnsworth v. Loved Ones in Home Care, LLC, No. 2:18-CV-
                                          3
    Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 4 of 9 PageID #: 91



01334, 2019 WL 956806, at *1 (S.D.W. Va. Feb. 27, 2019) (citing E.I. du Pont de

Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

       To survive a motion to dismiss, the plaintiff’s factual allegations, taken as

true, must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines

Real Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). The plausibility standard is not a probability requirement, but “asks

for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although

“the complaint must contain sufficient facts to state a claim that is plausible on its

face, it nevertheless need only give the defendant fair notice of what the claim is and

the grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir.

2017). Thus, “a complaint is to be construed liberally so as to do substantial

justice.” Id.

       In addition, here, Plaintiff is pro se. Courts are to afford pro se litigants wide

latitude in their pleadings. See Williamson v. Stirling, 912 F.3d 154, 169 (4th Cir.

2018) (“[W]e are obliged to liberally construe the allegations of his pro se verified

Complaint.”). “But liberal construction does not mean overlooking the pleading

requirements under the Federal Rules of Civil Procedure.” Bing v. Brivo Sys., LLC,

No. 19-1220, 2020 WL 2530832, at *10 (4th Cir. May 19, 2020).

   III.    Discussion

   a) Unlawful race discrimination in violation of Title VII—Count I


                                            4
    Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 5 of 9 PageID #: 92



      Plaintiff brings a disparate treatment claim under Title VII. In a disparate

treatment case, the plaintiff must establish “that the defendant had a discriminatory

intent or motive for taking a job related action.” Squire v. FedEx Freight, Inc., No.

CV ELH-17-3597, 2020 WL 1235012, at *13 (D. Md. Mar. 12, 2020) (quoting Raytheon

Co. v. Hernandez, 540 U.S. 44, 52 (2003)). Plaintiff’s claim may be proved either by

direct evidence or by the structured procedures set forth in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). To satisfy a claim for disparate treatment, a plaintiff

must allege the following:

      (1) membership in a protected class; (2) satisfactory job performance; (3)
      an adverse employment action; and (4) disparate treatment as compared
      to similarly situated employees.

Webb v. Potomac Elec. Power Co., No. CV TDC-18-3303, 2020 WL 1083402, at *4 (D.

Md. Mar. 6, 2020) (citing Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th

Cir. 2010)); see also McDonnell Douglas, 411 U.S. 792. Although a plaintiff need not

“plead facts establishing a prima facie case of discrimination to survive

a motion to dismiss,” a plaintiff must nevertheless “state a plausible claim for

relief.” McCleary-Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d

582, 585 (4th Cir. 2015).

      In addition, “where a plaintiff asserts a disparate treatment claim, the plaintiff

must demonstrate that a comparator is similarly situated in all relevant respects.”

Squire, 2020 WL 1235012, at *13 (citing Swaso v. Onslow Cty. Bd. of Educ., 698 F.

App’x 745, 748 (4th Cir. 2017)). Factors include “that the employees dealt with the

same supervisor, were subject to the same standards and ... engaged in the same
                                       5
     Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 6 of 9 PageID #: 93



conduct without such differentiating or mitigating circumstances that would

distinguish their conduct or the employer’s treatment of them for it.” Id. (quoting

Haywood v. Locke, 387 F. App’x 355, 359 (4th Cir. 2010)) (internal quotations

removed). “Overall, the inquiry simply asks whether there are sufficient

commonalities on the key variables between the plaintiff and the would-be

comparator to allow the type of comparison that, taken together with the other prima

facie evidence, would allow a jury to reach an inference of discrimination.” Swaso,

698 F. App’x at 748.

       Here, Plaintiff simply alleges he “suffered disparate treatment by Defendants

and was treated less favorably than similarly situated White apprentices and

employees in work assignments and progression through the JATC apprenticeship

program.” Compl. [ECF No. 1] ¶ 31. But Plaintiff alleges only conclusory allegations

which do not reach a plausibility standard. See Woods v. City of Greensboro, 855 F.3d

639, 649 (4th Cir. 2017); McCleary–Evans, 780 F.3d at 585 (“[T]he defendant’s

decision to select someone other than her, and the cause that she asks us to infer (i.e.,

invidious discrimination) is not plausible in light of the ‘obvious alternative

explanation’ that the decisionmakers simply judged those hired to be more qualified

and better suited for the positions.”). Plaintiff has failed to allege any specific facts to

infer that Defendants were motivated by discriminatory intent. See McCleary-Evans,

780 F.3d at 585 (finding a plaintiff must nevertheless “state a plausible claim for

relief”).


                                             6
    Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 7 of 9 PageID #: 94



      In addition, Plaintiff’s Complaint fails to establish facts necessary to show a

plausible basis that Plaintiff was similarly situated to his comparator employees. Nor

does the Complaint allege specific facts showing that race was the true basis for his

less favorable treatment. “The complaint’s allegations of race discrimination,

therefore, do not rise above speculation.” See Johnson v. Floyd, No. 3:19-CV-521, 2020

WL 2520171, at *7–8 (E.D. Va. May 18, 2020) (quoting Coleman, 626 F.3d at 190–

91). For example, Plaintiff has not shown any facts that he was similar to his

comparators, such as “that the employees dealt with the same supervisor, were

subject to the same standards and ... engaged in the same conduct without such

differentiating or mitigating circumstances that would distinguish their conduct or

the employer’s treatment of them for it.” See Squire, 2020 WL 1235012, at *13. All

Plaintiff has alleged are naked assertions that he was treated less favorably than

similarly situated White apprentices and employees, which is not enough to

demonstrate a plausible basis for relief. See McCleary-Evans, 780 F.3d at 588 (finding

that if the plaintiff’s claim could proceed as stated, then “any qualified member of a

protected class who alleges nothing more than that she was denied a position or

promotion in favor of someone outside her protected class would be able to survive a

Rule 12(b)(6) motion”); Coleman, 626 F.3d at 190–91. Defendants’ Motion is

GRANTED as to Count I.

   b) Unlawful race discrimination in violation of 42 U.S.C. § 1981—Count II

      The analysis for discrimination claims under Title VII is the same as it is for

42 U.S.C. § 1981. See e.g., Love–Lane v. Martin, 355 F.3d 766, 786 (4th Cir.2004);
                                        7
    Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 8 of 9 PageID #: 95



Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.2002); Davis v.

Lewis, 376 F. Supp. 3d 629, 642–43 (E.D.N.C. 2019); Brown v. Baltimore Police Dep’t,

No. CIV.A. RDB-11-00136, 2011 WL 6415366, at *8 (D. Md. Dec. 21, 2011) (“The

Fourth Circuit has held that the requirements to establish a prima facie case of

discrimination are the same under Title VII [and] section 1981….”). Defendants’

Motion is GRANTED as to Count II.

   c) Unlawful race discrimination in violation of the West Virginia Human Rights
      Act, W. Va. Code § 5-11-1 et seq.—Count III

      Next, Plaintiff alleges a discrimination claim under the WVHRA, W. Va. Code

§ 5-11-1 et seq. To prevail under the WVHRA, a plaintiff must satisfy the three-part

test enunciated in McDonnell–Douglas. See 411 U.S. 792; Mayflower Vehicle

Systems, Inc. v. Cheeks, 629 S.E.2d 762, 772 (W.Va. 2006). Under this test, the

plaintiff must show that (1) the plaintiff is a member of a protected class, (2) the

employer made an adverse decision concerning the plaintiff, and (3) but for the

plaintiff’s protected status, the adverse decision would not have been made. Id. If the

plaintiff makes a prima facie showing, then the burden shifts to the defendant to give

a legitimate, nondiscriminatory reason for the adverse decision. The plaintiff must

then show that the reason proffered by the defendant was not the true reason for the

decision, but that it was instead a pretext for discrimination. Id.

      As discussed above, Plaintiff has pled only conclusory allegations which do not

demonstrate a plausible claim to relief. Plaintiff has not pled any specific facts as to

how he was discriminated against because of his race or any facts showing how

                                           8
     Case 2:19-cv-00753 Document 15 Filed 05/27/20 Page 9 of 9 PageID #: 96



similarly situated white apprentices were treated more favorably—outside the naked

assertions that Plaintiff advanced more slowly than his white counterparts. 1

Defendants’ Motion is GRANTED as to Count III.

    IV.      Conclusion

          For the foregoing reasons, Defendant’s Motion to Dismiss, [ECF No. 8], is

GRANTED without prejudice. Plaintiff, being pro se, should understand this to mean

that the claim is not barred simply by the entry of this order. The court DIRECTS the

Clerk to send a copy of this Order to counsel of record and any unrepresented party.

                                          ENTER:        May 27, 2020




1 I remain deeply concerned by the allegation that a fellow African-American
apprentice “observed a noose hanging from a doorknob in the facility of Defendant
JATC.” Compl. [ECF No. 1] ¶ 18. Racism remains the most significant and pervasive
social ill in America. However, simply stating a co-worker saw a noose hanging from
a doorknob in Defendant JATC’s facility, without connecting this in any way to the
claims Plaintiff brings, is not enough to plausibly entitle Plaintiff to relief. I also note
that Plaintiff has not brought a hostile work environment claim.
                                            9
